Citation Nr: 0314221	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  02-00 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION


The veteran served on active duty from May 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for 
skin rash.  The veteran has disagreed with that decision.  In 
a June 2002 rating decision, the RO granted service 
connection for tinea cruris and denied service connection for 
seborrheic dermatitis.  The veteran continued to disagree 
with that denial of service connection.  


FINDING OF FACT

Seborrheic dermatitis is not causally related to service or 
any incident of the veteran's active service.


CONCLUSION OF LAW

Seborrheic dermatitis was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  First, VA has a duty to notify the 
veteran and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the veteran was also 
informed as to the requirements to substantiate his claim in 
the rating decision on appeal, as well as the December 2001 
Statement of the Case (SOC) and in Supplemental Statements of 
the Case (SSOCs) issued in June 2002 and February 2003.  More 
importantly, in February 2001, the RO sent a letter to the 
veteran explaining the VCAA and asking him to submit certain 
information.  In that letter, the RO told the veteran it was 
reconsidering his claim which it had previously told him was 
not well-grounded.  He was again told what was needed to 
substantiate a claim for service connection.  He was also 
told what evidence and information VA would be obtaining.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the VCAA notification letter sent to the 
appellant in February 2001 essentially complied with the 
recent holding of Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the appellant.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the appellant that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of the claim can proceed.

As to the duty to assist, the veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  He was afforded a 
hearing before the RO hearing officer in February 2002 as 
well as before a decision review officer in February 2003.  
He was accompanied by a representative from his veterans' 
service organization at each hearing.  He was questioned as 
to whether he was aware of additional relevant treatment 
records.  The veteran identified additional records.  These 
have been sought by the RO.  Specifically, the veteran 
indicated that doctors at the VA medical center in Lexington 
had treated him in 1971 and 1972.  Records from this medical 
center were requested on two occasions.  That facility 
reported that it had no records of the veteran for treatment 
in 1971 and 1972, so it would be futile to ask for the 
records again.  The veteran was informed of the negative 
response from Lexington.  The Board notes the veteran 
testified he also received some private treatment after 
service, but he could not recall the name(s) of the 
physician(s).  Since he has not provided this information, 
there is nothing more VA can do.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination 
was conducted in October 2001, and the examiner's report and 
two addenda to the report are in the claims folder.  The 
examination fully addressed the alleged skin condition and 
whether it was at least as likely as not related to service.  
Following the issuance of the supplemental statement of the 
case, the veteran's representative sent additional argument 
to the Board in this claim.  That argument was received in 
June 2003.  The representative stated that all facts had been 
developed and that no further development actions need be 
undertaken in the representative's view.  No further 
assistance in this regard is warranted.  

Consequently, the Board finds that both the duty to inform, 
as well as the duty to assist, have been satisfied.  38 
U.S.C.A. § 5103A(d)(1)) (West 2002).  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

II.  Service Connection Claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  The evidence may show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied to establish service connection.  

A veteran who has 90 days or more of service may be entitled 
to presumptive service connection of a chronic disease, such 
as defined by regulation, that becomes manifest to a degree 
of 10 percent or more within one year from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  In this case, the veteran has not 
been diagnosed with a chronic disease.  Thus, service 
connection pursuant to 38 C.F.R. §§ 3.307, 3.309 is not for 
consideration for seborrheic dermatitis.  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2002).

The veteran contends, in essence, that he is entitled to 
service connection for seborrheic dermatitis, which he 
asserts began in service.  He states that the condition has 
been present since his service in Thailand.  His mother 
testified that she recalled him complaining of a skin problem 
all over his body in his letters he sent home while on duty 
in Thailand.  She also recalled that he visited the VA 
medical center and received treatment from Dr. Bard for his 
rash in 1971 and 1972.  The rash is now on his legs, arms, 
stomach, and chest.  He experiences itching and skin 
breakouts and oozing bumps.  He has treated with creams and 
shampoos, and he bought a suntan bed.  He contends that he 
treated the rash by himself following his initial contact 
with the VA medical center in 1971 and 1972, and he only 
recently restarted seeking treatment with VA.

Service medical records show no treatment or diagnosis of 
seborrheic dermatitis.  In May 1970 he was treated for warts 
on the toes, and he was treated for impetigo in June 1970.  
He was treated for venereal warts in July and August 1970.  
On his separation physical examination, he complained of no 
skin problems, and no skin abnormalities were noted.  

Post-service medical records include VA treatment and 
examination reports.  Records from Lexington VA medical 
center show no specific treatment for seborrheic dermatitis.  
Two reports from that medical center, dated in August 2001 
and August 2002 respectively, show that that medical center 
had no records in storage for the veteran from 1971 to 1972.  
A VA examination report dated in October 2001 shows 
complaints of a rash on the chest since 1971.  He reported 
ongoing problems with a rash on the chest, face and scalp.  
The examiner reviewed the claims folder, including the 
service medical records.  Examination showed a mild erythema 
and scaling in the scalp and to a lesser degree on his medial 
eyebrows and nasolabial folds.  Similar scaling and patchy 
erythema were present on the chest with some depigmentation.  
It was hard to tell if the depigmentation was significant due 
to the erythema and ultraviolet injury.  There were focal 
areas of hypopigmentation commonly associated with 
ultraviolet radiation and solar radiation on the arms and 
trunk.  The diagnosis was seborrheic dermatitis of the scalp, 
chest and face.  The examiner opined that the dermatitis was 
not at least as likely as not present in service due to the 
veteran's age and because of the commonality of these mild 
skin disorders.  

The RO attempted to clarify the opinion rendered during the 
October 2001 examination.  In an undated written statement on 
the bottom of a printed request, the same examiner stated 
that it was at least as likely as not that the veteran 
developed seborrheic dermatitis while in the military on 
active duty.  In a dictated typed addendum dated February 27, 
2002, the dame examiner stated it was unlikely that the 
veteran's seborrheic dermatitis of the face, scalp, and chest 
were caused by military service experience.  The examiner 
indicated he had again reviewed the veteran's service medical 
records.  Finally, in May 2002, the examiner issued another 
addendum.  In the addendum, the examiner stated that his 
addendum dictated February 27, 2002, still stands.  He stated 
there was nothing to add, "except that there is no evidence 
that the patient's skin problems are due to anything that 
'might have been of the foliage or of the air' in the Vietnam 
War or in Korea."  

With the exception of the isolated treatment for impetigo in 
1970 and for warts and venereal warts, there is no indication 
of treatment for a chronic skin condition in service or for 
years following service.  No chronic condition was shown in 
service.  The in-service skin problems were clearly acute and 
transitory, resolving with treatment, because the veteran had 
no skin-related complaints upon separation from service, and 
clinical evaluation of the skin was normal at separation.  
Despite the veteran's contentions and the lay testimony of 
his mother's recollections, there is no record of treatment 
or findings of seborrheic dermatitis for approximately 30 
years following service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  Thus, though the veteran has urged he has 
seborrheic dermatitis that is related to service, there is no 
record of chronic disability or continuous treatment in the 
service record.  

Furthermore, the Board finds that there is no persuasive 
supporting medical opinion that the seborrheic dermatitis is 
causally related to service.  The examiner who rendered all 
the medical opinions of record indicated in three of the four 
statements that the seborrheic dermatitis is not causally 
related to service or to exposure to environmental factors in 
service.  While the undated addendum, which appears to have 
been the first addendum, contained a favorable opinion, the 
Board finds it significant that the following two addenda 
clearly state that the seborrheic dermatitis was not related 
to service.  These, combined with the initial negative 
opinion in October 2001, serve to clarify that it was the 
examiner's intent to render an opinion which does not support 
the veteran's theory of a relationship between the current 
dermatitis and service.  The Board finds the favorable 
opinion unpersuasive in view of the multiple favorable 
opinions by the same examiner.  

Further, the Board notes that there are no relevant findings 
of a chronic disorder in service.  

In that regard, there is no continuity of symptomatology, 
given the lack of ongoing treatment of any relevant diagnosed 
condition for many years after service.  There is no finding 
of a current disability that is related to service despite 
the veteran's assertions.  With the exception of the isolated 
undated favorable opinion from the VA examiner, which the 
Board finds unpersuasive in the face of the multiple 
unfavorable opinions by the same examiner, the only evidence 
of a relationship between seborrheic dermatitis and service 
is the veteran's contentions and the other lay testimony.  
The medical evidence is against the claim.  

The veteran is competent to describe the symptoms that he 
experienced during and since service, especially since lay 
observation is competent to identify the presence of a skin 
disorder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(lay evidence is competent only when it regards the features 
or symptoms of an injury or illness).  For this reason, his 
mother's testimony as to observing the presence of a rash on 
the veteran's chest in the early 1970s is also competent 
evidence.  However, this does not necessarily mean that there 
is a medical relationship between the skin symptoms observed 
by the veteran and his mother and disease or injury incurred 
during his period of military service.  There still must be 
competent (i.e., medical) evidence linking the veteran's 
symptoms to service.  In this case, the veteran's statements 
and those of his mother are without significant probative 
value in regard to the issue at hand, as neither the veteran 
nor his mother possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
veteran's personal belief and those of his mother that he has 
a current disability and that a relationship exists between 
the disability and service cannot serve to prove that the 
disability for which the veteran claims service connection 
was incurred in or aggravated by service.  The probative 
medical evidence is against his theory.  

In the absence of medical evidence establishing a 
relationship between a current disorder and service, the 
preponderance of the evidence is against the claim of service 
connection for such disability.  The benefit of the doubt has 
been considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  As the preponderance of the evidence is 
against the veteran's claim, it must be denied.  










	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for seborrheic dermatitis is denied.


	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

